EXHIBIT 10.2(f)
FIRST HORIZON NATIONAL CORPORATION
2003 EQUITY COMPENSATION PLAN
(As Restated for Amendments through December 15, 2008)
SECTION 1 — Purpose
This plan shall be known as the “First Horizon National Corporation 2003 Equity
Compensation Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of First Horizon National Corporation, a Tennessee corporation (the
“Company”), and its shareholders by (i) attracting and retaining officers,
employees, and non-employee directors of the Company and its Subsidiaries, (ii)
motivating such individuals by means of performance-related incentives to
achieve long-range performance goals, (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company,
(iv) encouraging ownership of stock in the Company by such individuals, and
(v) linking compensation to the long-term interests of shareholders. With
respect to any awards granted under the Plan that are intended to comply with
the requirements of “performance-based compensation” under Section 162(m) of the
Code (as defined below), the Plan shall be interpreted in a manner consistent
with such requirements.
SECTION 2 — Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Performance Award granted under the Plan, whether
singly or in combination, to a Participant pursuant to such terms, conditions,
restrictions and/or limitations, if any, as may be established from time to
time.
“Award Agreement” shall mean any written or electronic agreement, contract,
notice or other instrument or document evidencing any Award, which may, but need
not, be executed or acknowledged by a Participant.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean (i) a Participant’s conviction of, or plea of guilty or nolo
contendere (or similar plea) to, (A) a misdemeanor charge involving fraud, false
statements or misleading omissions, wrongful taking, embezzlement, bribery,
forgery, counterfeiting or extortion, (B) a felony charge or (C) an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) the engaging by a Participant in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act); (iii) a
Participant’s failure to perform his or her duties to the Company or its
Subsidiaries; (iv) a Participant’s violation of any securities or commodities
laws, any rules or regulations issued pursuant to such laws, or the rules and
regulations of any securities or commodities exchange or association of which
the Company or any of its Subsidiaries or affiliates is a member; (v) a
Participant’s violation of any policy of the Company or its Subsidiaries
concerning hedging or confidential or proprietary information, or a
Participant’s material violation of any other policy of the Company or its
Subsidiaries as in effect from time to time; (vi) the engaging by a Participant
in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company or its Subsidiaries; or (vii) the engaging by the
Participant in any conduct detrimental to the Company or its Subsidiaries. The
determination as to whether Cause has occurred shall be made by the Committee in
its sole discretion. The Committee shall also have the authority in its sole
discretion to waive the consequences under the Plan or any Award Agreement of
the existence or occurrence of any of the events, acts or omissions constituting
Cause.

1



--------------------------------------------------------------------------------



 



“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, the occurrence of any one of (and shall be deemed to have occurred on
the date of the earliest to occur of) the following events:

  (i)   individuals who, on January 21, 1997, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 21, 1997, whose election or nomination for election was approved by a
vote of at least three-fourths (3/4) of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;     (ii)   any “Person” (for purposes of
this definition only, as defined under Section 3(a)(9) of the Exchange Act as
used in Section 13(d) or Section 14(d) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by an employee stock ownership or employee
benefit plan or trust sponsored or maintained by the Company or any Subsidiary,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii) hereof);     (iii)   the shareholders of the Company approve a
merger, consolidation, share exchange or similar form of corporate transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to the consummation of such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no Person (other than any employee
benefit plan sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

2



--------------------------------------------------------------------------------



 



  (iv)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

Computations required by paragraph (iii) shall be made on and as of the date of
shareholder approval and shall be based on reasonable assumptions that will
result in the lowest percentage obtainable. Notwithstanding the foregoing, a
Change in Control of the Company shall not be deemed to have occurred solely
because any Person acquires beneficial ownership of more than twenty percent
(20%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such Person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such Person, a Change in Control of the Company shall then
occur.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean a committee of the Board composed solely of not less than
two Non-Employee Directors, all of whom shall (i) satisfy the requirements of
Rule 16b-3(b)(3) of the Exchange Act, (ii) be “outside directors” within the
meaning of Section 162(m) and (iii) otherwise meet any “independence”
requirements promulgated by any stock exchange on which the shares are listed.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board.
“Company” shall mean First Horizon National Corporation, a Tennessee
corporation, and its successors and assigns.
“Compensation Plans” shall mean any compensation plan such as an incentive,
stock option, restricted stock, pension restoration or deferred compensation
plan or any employee benefit plan such as a thrift, pension, profit sharing,
medical, disability, accident, life insurance plan or a relocation plan or
policy or any other plan, program or policy of the Company intended to benefit
employees, including, without limitation, any Compensation Plans established
after the date hereof.
“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company, and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.
“Deferred Compensation Award” means any Award that is not an Exempt Award.
“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the long-term disability plan then in effect at the Employer employing the
Participant at the onset of such total and permanent disability.
“Employee” shall mean an employee of any Employer.
“Employer” shall mean the Company or any Subsidiary.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exempt Award” means any Award that does not constitute deferred compensation
subject to Section 409A of the Internal Revenue Code (the “Code”) under any
relevant exception by statute, regulation or

3



--------------------------------------------------------------------------------



 



rule, specifically including, but not limited to, Treas. Reg. §§1.409A-1(b)(4)
(short-term deferrals), 1.409A-1(b)(5) (certain stock options and stock
appreciation rights) and 1.409A-1(b)(6) (restricted stock).
“Fair Market Value” with respect to the Shares, shall mean, as of any date,
(i) the mean between the high and low sales prices at which Shares were sold on
the New York Stock Exchange, or, if the shares are not listed on the New York
Stock Exchange, on any other such exchange on which the Shares are traded, on
such date, or, in the absence of reported sales on such date, the mean between
the high and low sales prices on the immediately preceding date on which sales
were reported, or (ii) in the event there is no public market for the Shares on
such date, the fair market value as determined in good faith by the Committee in
its sole discretion.
“Good Reason” shall mean, following notice given by the Participant to the
Company:

  (i)   an adverse change in the Participant’s status, title or position with
the Company as in effect immediately prior to the Change in Control, including,
without limitation, any adverse change in the Participant’s status, title or
position as a result of a diminution in the Participant’s duties or
responsibilities, or the assignment to the Participant of any duties or
responsibilities which are inconsistent with such status, title, or position as
in effect immediately prior to the Change in Control, or any removal of the
Participant from, or any failure to reappoint or reelect the Participant to,
such position (except in connection with the termination of the Participant’s
employment for Cause, Disability or Retirement or as a result of the
Participant’s death and except by the Participant other than for Good Reason);  
  (ii)   a reduction by the Company in the Participant’s base salary or annual
target bonus opportunity (including any adverse change in the formula for such
annual bonus target) as in effect immediately prior to the Change in Control or
as the same may be increased from time to time thereafter;     (iii)   the
failure by the Company to provide the Participant with Compensation Plans that
provide the Participant with substantially equivalent benefits in the aggregate
to the Compensation Plans as in effect immediately prior to the Change in
Control (at substantially equivalent cost with respect to welfare benefit
plans); and     (iv)   the Company’s requiring the Participant to be based at an
office that is greater than 25 miles from where the Participant’s office is
located immediately prior to the Change in Control;

provided, however, (a) that an isolated and inadvertent action taken in good
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by the Participant shall not constitute Good Reason, and
(b) no action shall constitute a Good Reason if the Participant has acknowledged
to the Company in writing that a Good Reason will not arise from that action.
“Non-Employee Director” shall mean a member of the Board who is not an Employee.
“Option” shall mean an option to purchase Shares from the Company that is
granted under Section 6 or 9 of the Plan and is not intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
“Option Price” shall mean the purchase price payable to purchase one Share upon
the exercise of an Option.
“Participant” shall mean any Employee, Non-Employee Director or Regional Board
Member who receives an Award under the Plan.
“Performance Award” shall mean any right granted under Section 8 of the Plan.

4



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
“Plan” shall mean this First Horizon National Corporation 2003 Equity
Compensation Plan.
“Qualifying Termination” shall mean a termination of the employment of a
Participant with the Company resulting from any of the following:

  (i)   a termination of the employment or engagement of a Participant by the
Company and its Subsidiaries within thirty-six (36) months following a Change in
Control, other than a termination for Cause, Disability or Retirement or as a
result of the Participant’s death; or     (ii)   a termination of employment by
a Participant for Good Reason within thirty-six (36) months following a Change
in Control.

“Regional Board Member” shall mean any First Tennessee Bank National Association
regional board member and any member of the board of directors of any bank
subsidiary of the Company, other than First Tennessee Bank National Association,
in each case excluding any Employee.
“Restricted Stock” shall mean any Share granted under Section 7 or 9 of the
Plan.
“Restricted Stock Unit” shall mean any unit granted under Section 7 or 9 of the
Plan.
“Retirement” shall mean, unless otherwise defined in the applicable Award
Agreement, the Termination of Employment of a Participant after the Participant
has fulfilled all age and service requirements for retirement under the terms of
the First Horizon National Corporation Pension Plan, as amended from time to
time.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.
“Section 162(m)” shall mean Section 162(m) of the Code and the rules promulgated
thereunder or any successor provision thereto as in effect from time to time.
“Shares” shall mean shares of the common stock, $0.625 par value, as adjusted
from time to time for stock splits or reverse stock splits, of the Company.
“Specified Employee” means a Participant who, as of the date of his separation
from service, is a “key employee” of the Company or any Affiliate, any stock of
which is actively traded on an established securities market or otherwise. A
Participant is a key employee if he or she meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, (applied in accordance with
applicable regulations thereunder and without regard to Section 416(i)(5)) at
any time during the 12-month period ending on the Specified Employee
Identification Date. Such Participant shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.
For purposes of determining whether a Participant is a Specified Employee, the
compensation of the Participant shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Section 3401(a) of the Code for purposes of income
tax withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed);

5



--------------------------------------------------------------------------------



 



provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of such person under Sections 872, 893, 894, 911,
931 and 933, provided such compensation is not effectively connected with the
conduct of a trade or business within the United States.
Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)(6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Company elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.
“Specified Employee Identification Date” means September 30, unless the Company
has elected a different date through action that is legally binding with respect
to all nonqualified deferred compensation plans maintained by the Company.
“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee.
“Stock Appreciation Right or SAR” shall mean a right granted under Section 6 or
9 of the Plan that entitles the holder to receive, with respect to each Share
encompassed by the exercise of such SAR, the amount determined by the Committee,
or in the case of an Award granted under Section 9 hereof, by the Board, and
specified in an Award Agreement. In the absence of such a determination, the
holder shall be entitled to receive, with respect to each Share encompassed by
the exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Fair Market Value on the date of grant.
“Subsidiary” shall mean any Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company.
“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a Person acquired by
the Company or with which the Company or one of its Subsidiaries combines.
“Termination of Employment” shall mean the termination of the employee-employer
relationship between a Participant and the Employer for any reason, with or
without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, Workforce Reduction or Retirement,
but excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of the Participant by another Employer; (ii) at the
discretion of the Committee, terminations which result in a temporary severance
of the employee-employer relationship; and (iii) at the discretion of the
Committee, terminations which are followed by the simultaneous establishment of
a consulting relationship by an Employer with the Participant. The Committee, in
its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for Cause, and all questions of whether particular leaves of absence constitute
Terminations of Employment. However, notwithstanding any provision of this Plan,
an Employer has an absolute and unrestricted right to terminate an Employee’s
employment at any time for any reason whatsoever, with or without Cause.

6



--------------------------------------------------------------------------------



 



“Workforce Reduction” shall mean any termination of the employee-employer
relationship between a Participant and the Employer as a result of the
discontinuation by the Company of a business or line of business or a
realignment of the Company, or a part thereof, or any other similar type of
event, provided that the Committee or the Board has designated such
discontinuation, realignment or other event as a “Workforce Reduction” for
purposes of this Plan.
SECTION 3 — Administration
(A) Authority of Committee. Except as provided by Section 9 hereof, the Plan
shall be administered by the Committee, it being understood that the Board
retains the right to make Awards under the Plan. Subject to the terms of the
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority in its discretion to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the timing, terms, and conditions of any Award; (v)
accelerate the time at which all or any part of an Award may be settled or
exercised; (vi) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vii) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (viii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (ix) amend or modify the terms of any Award after grant;
(x) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan
subject to the exclusive authority of the Board under Section 14 hereunder to
amend, suspend or terminate the Plan.
(B) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including any Employer, any
Participant, any holder or beneficiary of any Award, any Employee, any
Non-Employee Director and any Regional Board Member.
(C) Action by the Committee. Except as otherwise provided by the Board, the
provisions of this Section 3(C) shall apply to the Committee. The Committee
shall select one of its members as its chairperson and shall hold its meetings
at such times and places and in such manner as it may determine. A majority of
its members shall constitute a quorum. Any decision or determination reduced to
writing and signed by all of the members of the Committee shall be fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and may make such rules and
regulations for the conduct of its business, as it shall deem advisable.
(D) Delegation. Subject to the terms of the Plan, the Board or the Committee
may, to the extent permitted by law, delegate to (i) a subcommittee of the
Committee, (ii) one or more officers or managers of an Employer or (iii) a
committee of such officers or managers, the authority, subject to such terms and
limitations as the Board or the Committee shall determine, to grant Awards to,
or to cancel, modify or waive rights with respect to or to alter, discontinue,
suspend, or terminate Awards held by, Participants who are not officers or
directors of the Company for purposes of Section 16 or who are otherwise not
subject to Section 16, and who are not Covered Officers.
(E) Indemnification. No member of the Board or the Committee or any Employee
(each such person a “Covered Person”) shall have any liability to any person
(including any grantee) for any action taken or

7



--------------------------------------------------------------------------------



 



omitted to be taken or any determination made in good faith with respect to the
Plan or any Award. Each Covered Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan or any Award
Agreement and against and from any and all amounts paid by such Covered Person,
with the Company’s approval, in settlement thereof, or paid by such Covered
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Covered Person, provided that the Company shall have the right, at
its own expense, to assume and defend any such action, suit or proceeding and,
once the Company gives notice of its intent to assume the defense, the Company
shall have sole control over such defense with counsel of the Company’s choice.
The foregoing right of indemnification shall not be available to a Covered
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Restated Charter or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
SECTION 4 — Shares Available for Awards
(A) Shares Available. Subject to the provisions of Section 4(B) hereof, the
stock to be subject to Awards under the Plan shall be Shares and the maximum
number of Shares which may be issued with respect to Awards shall be 8,500,000,
of which no more than 4,800,000 shall be issued with respect to Awards other
than Options. If, after the effective date of the Plan, any Shares covered by an
Award granted under this Plan, or to which such an Award relates, are forfeited,
or if such an Award is settled for cash or otherwise terminates, expires
unexercised, or is canceled without the delivery of Shares, then the Shares
covered by such Award, or to which such Award relates, or the number of Shares
otherwise counted against the aggregate number of Shares which may be issued
with respect to Awards, to the extent of any such settlement, forfeiture,
termination, expiration, or cancellation, shall again become Shares which may be
issued with respect to Awards. In the event that any Option or other Award
granted hereunder is exercised through the delivery of Shares by the Participant
or in the event that withholding tax liabilities arising from such Award are
satisfied by the withholding of Shares by the Company from the total number of
Shares that otherwise would have been delivered to the Participant, the number
of Shares which may be issued with respect to Awards shall be increased by the
number of Shares so surrendered or withheld. Notwithstanding the foregoing and
subject to adjustment as provided in Section 4(B) hereof, the number of Shares
with respect to which Options and SARs may be granted to any one Participant in
any one calendar year shall be no more than 500,000 Shares.
(B) Adjustments. The number of Shares covered by each outstanding Award, the
number of Shares available for Awards, the number of Shares that may be subject
to Awards to any one Participant, and the price per Share covered by each such
outstanding Award shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification of the
Shares, and may be proportionately adjusted, as determined in the sole
discretion of the Board, for any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company or to
reflect any distributions to holders of Shares other than regular cash
dividends. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award. After any
adjustment made pursuant to this paragraph, the number of Shares subject to each
outstanding Award may be rounded down to the nearest whole number of shares

8



--------------------------------------------------------------------------------



 



or to the nearest fraction of a whole share specified by the Committee, all as
the Committee may determine from time to time. The Committee may approve
different rounding methods for different Award types and for different Award
tranches or sizes within any single type. Notwithstanding any other provision of
this paragraph, in the case of any stock dividend paid or payable at a rate of
10% or less:

  (i)   The Company may implement any required adjustment of an Award by either
of the following alternative methods applicable to that Award, in lieu of the
method provided above.

(a) The Company may defer making any formal adjustment to individual Awards
until such time as it is deemed administratively practicable and convenient. If
the Company expects a series of quarterly or other periodic stock dividends to
occur, the Company may make a single adjustment that would have the same
cumulative effect as having made adjustments for all such stock dividends,
except that the Company may make a single final rounding down adjustment for any
fractional shares rather than having to account for rounding at the time of each
such stock dividend.
(b) In the case of an Option or SAR Award, prior to making any such formal
adjustment(s) to such individual Award or in lieu of making any such formal
adjustment(s), the Company may make one or more informal adjustments to such
individual Award at the time that the holder exercises such Award (in whole or
in part) in accordance with its original terms as if no adjustment had been made
for any such stock dividends. In that case, as soon as administratively
practicable thereafter, the Company shall issue to the Award holder for no
additional consideration such whole number of additional Shares to which the
Award holder would have been entitled if formal adjustments to the holder’s
Award had been made for each such stock dividend (except for a single final
rounding down adjustment for any fractional shares). In any case under this
alternative: (1) the Company may impose such limitations on the issuance of such
additional Shares, including the forfeiture of such additional Shares, if it is
not administratively practicable for the Company to issue such additional Shares
after any exercise of a stock option Award within such period of time as may, in
the discretion of the Company, be appropriate to best preserve the status of
such Awards under Section 409A as Grandfathered Options or Excepted Options, as
hereinafter defined; and (2) if approved by the Committee, the Company may
withhold the issuance of additional Shares in such amount as may be appropriate
to defray applicable withholding and other taxes with respect to the additional
Shares or may make other arrangements to defray applicable withholding and other
taxes from other sources.

  (ii)   The Committee may delegate to the executive officer of the Company in
charge of human resources the task of establishing and implementing appropriate
policies, procedures, and methods to implement any such alternative adjustment
methods within parameters approved by the Committee.     (iii)   Regardless of
whether formal adjustments to individual Awards are deferred or whether only
informal adjustments are made to individual Awards, the number of Shares
available for Awards under the Plan shall be deemed to be increased as if formal
adjustments were made at the time of each such stock dividend.     (iv)  
Notwithstanding any provision herein to the contrary, neither this section nor
any policies or procedures adopted hereunder shall be deemed to authorize any
feature for the deferral of compensation other than the deferral of recognition
of income until the later of (a) the exercise or disposition of the Award under
Treasury Regulation §1.83-7 or (b) the time any Shares acquired pursuant to the
exercise of the Award first become substantially vested as defined in Treasury
Regulation §1.83-3(b). In the event of any partial exercise or disposition of an

9



--------------------------------------------------------------------------------



 



      Award or any partial vesting and delivery of Shares under an Award, the
foregoing provisions in this (iv) shall be applied to the Award in the same
proportions.     (v)   For purposes of this section, the term “Grandfathered
Options” shall mean options that were both issued and exercisable prior to
January 1, 2005 and thus grandfathered from being subject to Section 409A of the
Internal Revenue Code, and the term “Excepted Options” shall mean stock options
with an exercise price which may never be less than the fair market value of the
stock on the date of grant and thus qualify for the exception in Treas. Reg.
§1.409A-1(b)(5)(i)(A). It is not intended that any adjustment will constitute
either a material modification of a Grandfathered Option within the meaning of
Treasury Regulation §1.409A-6(a)(4) or a modification of an Excepted Option
within the meaning of Treasury Regulation §1.409A-1(b)(5)(v). This section shall
be interpreted in accordance with such intention, and all policies and
procedures adopted hereunder shall be in accordance with such intention.

(C) Substitute Awards. Any Shares issued by the Company as Substitute Awards
shall not reduce the Shares available for Awards under the Plan.
(D) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.
SECTION 5 — Eligibility
Any Employee (including any officer or employee-director of an Employer),
Non-Employee Director or Regional Board Member shall be eligible to be
designated a Participant; provided, however, that Non-Employee Directors shall
only be eligible to receive Awards granted pursuant to Section 9 hereof.
SECTION 6 — Stock Options and Stock Appreciation Rights
(A) Grant. Except as provided by Sections 3 and 9 hereof, the Committee shall
have sole and complete authority to determine the Participants to whom Options
and SARs shall be granted, the number of Shares subject to each Award, the
exercise price and the conditions and limitations applicable to the exercise of
Options and SARs. A person who has been granted an Option or SAR under this Plan
may be granted additional Options or SARs under the Plan if the Committee shall
so determine.
(B) Option Price. The Committee, in its sole discretion, shall establish the
Option Price at the time each Option is granted. Except in the case of
Substitute Awards, the Option Price of an Option may not be less than 100% of
the Fair Market Value of the Shares with respect to which the Option is granted
on the date of grant of such Option. Notwithstanding the prior sentence, the
Option Price of an Option may be less than 100% of the Fair Market Value of the
Shares with respect to which the Option is granted on the date of grant of such
Option if (i) the grantee of the Option has entered into an agreement with the
Company pursuant to which the grant of the Option is in lieu of the payment of
compensation and (ii) the amount of such compensation when added to the Option
Price of the Option equals at least 100% of the Fair Market Value of the Shares
with respect to which the Option is granted on the date of grant of such Option.
Notwithstanding the foregoing and except as provided by Sections 4(B) and 14(C)
hereof, the Committee shall not have the power to (i) amend the terms of
previously granted Options to reduce the Option Price of such Options, or (ii)
cancel such Options and grant substitute Options with a lower Option Price than
the cancelled Options, without shareholder approval.
(C) Term. Subject to the Committee’s authority under Section 3(A) hereof, each
Option and SAR and all rights and obligations thereunder shall expire on the
date determined by the Committee and specified in the Award Agreement. The
Committee shall be under no duty to provide terms of like duration for Options
or SARs granted under the Plan. Notwithstanding the foregoing, no Option shall
be exercisable after the expiration of ten (10) years from the date such Option
was granted.

10



--------------------------------------------------------------------------------



 



(D) Transfer Restrictions. Except as otherwise provided in this Section 6(D), no
Option shall be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered, hedged or disposed of, in any manner, whether voluntarily or
involuntarily, including by operation of law (other than by will or the laws of
descent and distribution). The Committee may in its discretion permit the
transfer of an Option by a Participant to or for the benefit of the
Participant’s Immediate Family (including, without limitation, to a trust for
the benefit of the Participant’s Immediate Family or to a partnership or limited
liability company for one or more members of the Participant’s Immediate
Family), subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Option prior to such transfer. The foregoing right to transfer the Option
shall apply to the right to consent to amendments to any Award Agreement
evidencing such Option and, in the discretion of the Committee, shall also apply
to the right to transfer ancillary rights associated with the Option. For
purposes of this paragraph, the term “Immediate Family” shall mean the
Participant’s spouse, parents, children, stepchildren, adopted relations,
sisters, brothers, grandchildren and step-grandchildren.
(E) Exercise.

  (i)   Each Option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter. The Committee shall have full
and complete authority to determine whether an Option or SAR will be exercisable
in full at any time or from time to time during the term of the Option or SAR,
or to provide for the exercise thereof in such installments, upon the occurrence
of such events and at such times during the term of the Option or SAR as the
Committee may determine.     (ii)   The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
relating to the application of federal, state or foreign securities laws or the
Code, as it may deem necessary or advisable. The exercise of any Option granted
hereunder shall be effective only at such time as the sale of Shares pursuant to
such exercise will not violate any state or federal securities or other laws, as
determined by the Committee in its sole discretion.     (iii)   An Option or SAR
may be exercised in whole or in part at any time, with respect to whole Shares
only, within the period permitted thereunder for the exercise thereof, and shall
be exercised by written notice of intent to exercise the Option or SAR,
delivered to the Company at its principal office, and payment in full to the
Company at said office of the amount of the Option Price for the number of
Shares with respect to which the Option is then being exercised.     (iv)  
Payment of the Option Price shall be made in cash or cash equivalents, or, at
the discretion of the Committee, (i) by tendering, either by way of actual
delivery of Shares or attestation, whole Shares that have been owned by the
Option holder for not less than six (6) months, if acquired directly from the
Company, or that have been owned for any period of time, if acquired on the open
market, prior to the date of exercise, valued at the Fair Market Value of such
Shares on the date of exercise, together with any applicable withholding taxes,
(ii) by a combination of such cash (or cash equivalents) and such Shares or
(iii) by such other method of exercise as may be permitted from time to time by
the Committee; provided, however, that the optionee shall not be entitled to
tender Shares pursuant to successive, substantially simultaneous exercises of an
Option or any other stock option of the Company. Subject to applicable
securities laws and at the discretion of the Committee, an Option may also be
exercised by delivering a notice of exercise of the Option and simultaneously
selling the Shares thereby acquired, pursuant to a brokerage or similar
agreement or program approved in advance by the Committee. Until the optionee
has been issued the Shares subject to such exercise, he or she shall possess no
rights as a shareholder with respect to such Shares and

11



--------------------------------------------------------------------------------



 



      shall not be entitled to any dividend or distribution the record date of
which is prior to the date of issuance of such Shares. At the Committee’s
discretion, the amount payable as a result of the exercise of an SAR may be
settled in cash, Shares, or a combination of cash and Shares. A fractional Share
shall not be deliverable upon the exercise of a SAR but a cash payment will be
made in lieu thereof.     (v)   Notwithstanding anything in this Plan to the
contrary, a Participant shall be required to pay to the Company an amount equal
to the spread realized in connection with the Participant’s exercise of an
Option within six months prior to such Participant’s termination of employment
by resignation in the event that such Participant, within six months following
such Participant’s termination of employment by resignation, engages directly or
indirectly in any activity determined by the Committee, in its sole discretion,
to be competitive with any activity of the Company or any of its Subsidiaries.
This subsection (v) shall be void and of no legal effect upon a Change in
Control.

SECTION 7 — Restricted Stock and Restricted Stock Units
(A) Grant.

  (i)   Except as provided by Sections 3 and 9 hereof, the Committee shall have
sole and complete authority to determine the Participants to whom Restricted
Stock and Restricted Stock Units shall be granted, the number of shares of
Restricted Stock and/or the number of Restricted Stock Units to be granted to
each Participant, the duration of the period during which, and the conditions
under which, the Restricted Stock and Restricted Stock Units may be forfeited to
the Company, and the other terms and conditions of such Awards. The Restricted
Stock and Restricted Stock Unit Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the terms and conditions provided hereunder
and any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.     (ii)   Each Restricted Stock or
Restricted Stock Unit Award made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the agreement
containing the terms of such Restricted Stock or Restricted Stock Unit Award.
Such agreement shall set forth a period of time during which the grantee must
remain in the continuous employment of one or more Employers in order for the
forfeiture and transfer restrictions to lapse. If the Committee so determines,
the restrictions may lapse during such restricted period in installments with
respect to specified portions of the Shares covered by the Restricted Stock or
Restricted Stock Unit Award. The agreement may also, in the discretion of the
Committee, set forth performance or other conditions that, if satisfied, will
result in the lapsing of any applicable forfeiture and transfer restrictions.
The Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Stock and Restricted Stock Unit
Awards.

(B) Delivery of Shares and Transfer Restrictions. The Company may implement the
grant of a Restricted Stock Award by (i) book-entry issuance of Shares to the
Participant in an account maintained by the Company at its transfer agent or
(ii) delivery of certificates for Shares to the Participant who must execute
appropriate stock powers in blank and return the certificates and stock powers
to the Company. Such certificates and stock powers shall be held by the Company
or any custodian appointed by the Company for the account of the grantee subject
to the terms and conditions of the Plan, and the certificate shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. Unless otherwise determined by the Committee, the
grantee shall have all rights of a shareholder with respect to the shares of
Restricted Stock, including the right to receive dividends and the right to vote
such Shares, subject to the following restrictions: (i) in the case of
certificated Shares, the

12



--------------------------------------------------------------------------------



 



grantee shall not be entitled to delivery of the stock certificate until the
expiration of the restricted period and the fulfillment of any other restrictive
conditions set forth in the Award Agreement with respect to such Shares;
(ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, hedged or disposed of, in any manner,
whether voluntarily or involuntarily, including by operation of law (other than
by will or the laws of descent and distribution) until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; and (iii) except as
otherwise determined by the Committee, all of the Shares shall be forfeited and
all rights of the grantee to such Shares shall terminate, without further
obligation on the part of the Company, unless the grantee remains in the
continuous employment of one or more Employers for the entire restricted period
in relation to which such Shares were granted and unless any other restrictive
conditions relating to the Restricted Stock Award are met. Any Shares, any other
securities of the Company and any other property (except for cash dividends)
distributed with respect to the Shares subject to Restricted Stock Awards shall
be subject to the same restrictions, terms and conditions as such Restricted
Stock.
(C) Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Stock Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Stock
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and, if certificated, a stock certificate for the appropriate number of Shares,
free of the restrictions and restricted stock legend imposed thereon by the
Committee as described in the second sentence of Subsection (B) of this
Section 7, shall be delivered to the Participant or the Participant’s
beneficiary or estate, as the case may be.
(D) Payment of Restricted Stock Units. Each Restricted Stock Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Stock Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
Committee may, in its sole and absolute discretion, credit Participants with
dividend equivalents on any Restricted Stock Units credited to the Participant’s
account at the time of any payment of dividends to shareholders on Shares. The
amount of any such dividend equivalents shall equal the amount that would have
been payable to the Participant as a shareholder in respect of a number of
Shares equal to the number of Restricted Stock Units then credited to him. Any
such dividend equivalents shall be credited to the Participant’s account as of
the date on which such dividend would have been payable and shall be converted
into additional Restricted Stock Units based upon the Fair Market Value of a
Share on the date of such crediting. Restricted Stock Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered, hedged or
disposed of, in any manner, whether voluntarily or involuntarily, including by
operation of law (other than by will or the laws of descent and distribution)
until the expiration of the applicable restricted period and the fulfillment of
any other restrictive conditions relating to the Restricted Stock Unit Award.
Except as otherwise determined by the Committee, all Restricted Stock Units and
all rights of the grantee to such Restricted Stock Units shall terminate,
without further obligation on the part of the Company, unless the grantee
remains in continuous employment of one or more Employers for the entire
restricted period in relation to which such Restricted Stock Units were granted
and unless any other restrictive conditions relating to the Restricted Stock
Unit Award are met.
SECTION 8 — Performance Awards
(A) Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash and/or Shares, (ii) valued, as determined
by the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and
(iii) payable at such time and in such form as the Committee shall determine.
The Committee may, in its sole and absolute discretion, designate whether any
Performance Award being granted to any Participant is

13



--------------------------------------------------------------------------------



 



intended to be “performance-based compensation” as that term is used in
Section 162(m). Any Performance Awards designated by the Committee as
“performance-based compensation” shall be subject to the terms and provisions of
Section 10 hereof.
(B) Terms and Conditions. Subject to the terms of the Plan, the Committee shall
determine the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award and
the amount and kind of any payment or transfer to be made pursuant to any
Performance Award, and may change specific provisions of the Performance Award,
provided, however, that such change may not adversely affect existing
Performance Awards made within a performance period commencing prior to
implementation of the change.
(C) Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. If a Participant ceases to be employed by any Employer during a
performance period because of death, Disability, Retirement or other
circumstance in which the Committee in its discretion finds that a waiver would
be appropriate, that Participant, as determined by the Committee, may be
entitled to a payment of a Performance Award, or a portion thereof, at the end
of the performance period; provided, however, that the Committee may provide for
an earlier payment in settlement of such Performance Award in such amount and
under such terms and conditions as the Committee deems appropriate or desirable.
Unless otherwise determined by the Committee, Termination of Employment prior to
the end of any performance period will result in the forfeiture of the
Performance Award, and no payments will be made. A Participant’s rights to any
Performance Award may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered, hedged or disposed of in any manner, whether
voluntarily or involuntarily, including by operation of law (other than by will
or the laws of descent and distribution).
SECTION 9 — Non-Employee Director Awards
The Board may provide that all or a portion of a Non-Employee Director’s annual
retainer and/or meeting fees, or other forms of compensation, be payable (either
automatically or at the election of a Non-Employee Director) in the form of
Options, SARs, Restricted Stock or Restricted Stock Units. The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director’s
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.
SECTION 10 — Provisions Applicable to Covered Officers and Performance-Based
Awards
Notwithstanding anything in the Plan to the contrary, unless the Committee
determines otherwise, all performance-based Restricted Stock Awards, Restricted
Stock Unit Awards or Performance Awards shall be subject to the terms and
provisions of this Section 10.
(A) Restricted Stock Awards, Restricted Stock Unit Awards and Performance Awards
to Covered Officers shall vest or become exercisable upon the attainment of
performance targets related to one or more performance goals selected by the
Committee from among the goals specified below. For the purposes of this
Section 10, performance goals shall be limited to one or a combination of the
following Employer, operating unit, division, line of business, department, team
or business unit financial performance measures: stock price; dividends; total
shareholder return; earnings per share; price/earnings ratio; market
capitalization; book value; revenues; expenses; loans; deposits; non-interest
income; net interest income; fee income; operating income before or after taxes;
net income before or after taxes; net income before securities transactions; net
or operating income excluding non-recurring charges; return on assets; return on
equity; return on capital; cash flow; credit quality; service quality; market
share;

14



--------------------------------------------------------------------------------



 



customer retention; efficiency ratio; strategic business objectives, consisting
of one or more objectives based on meeting specified cost targets, business
expansion goals and goals relating to acquisitions or divestitures; and, except
in the case of a Covered Officer, any other performance criteria established by
the Committee. Each goal may be expressed on an absolute and/or relative basis,
may be based on or otherwise employ comparisons based on internal targets, the
past performance of the Company (consolidated or unconsolidated) and/or the past
or current performance of other companies, the performance of other companies
over one or more years or an index of the performance of other companies,
markets or economic metrics over one or more years, and in the case of
earnings-based measures, may use or employ comparisons relating to capital,
shareholders’ equity and/or Shares outstanding, or to assets or net assets.
(B) The maximum annual number of Shares in respect of which all
performance-based Restricted Stock Awards, Restricted Stock Unit Awards and
Performance Awards may be granted to a Participant under the Plan is 100,000 and
the maximum annual amount of any Awards settled in cash to a Participant under
the Plan is $4,000,000.
(C) To the extent necessary to comply with Section 162(m), with respect to
performance-based Restricted Stock Awards, Restricted Stock Unit Awards and
Performance Awards, no later than 90 days following the commencement of each
performance period (or such other time as may be required or permitted by
Section 162(m)), the Committee shall, in writing, (1) select the performance
goal or goals applicable to the performance period, (2) establish the various
targets and bonus amounts which may be earned for such performance period, and
(3) specify the relationship between performance goals and targets and the
amounts to be earned by each Covered Officer for such performance period.
Following the completion of each performance period, the Committee shall certify
in writing whether the applicable performance targets have been achieved and the
amounts, if any, payable to Covered Officers for such performance period. In
determining the amount earned by a Covered Officer for a given performance
period, subject to any applicable Award Agreement, the Committee shall have the
right to reduce (but not increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
performance period.
SECTION 11 — Termination of Employment
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Termination of Employment and
shall provide such terms in the Award Agreement. Notwithstanding the foregoing
and subject to the limitation contained in the last sentence of Section 6(c)
hereof, upon the Termination of Employment as a result of a Workforce Reduction
of an Employee who has received an Award of Options, such Options shall expire
on the date specified by the Committee at the time of the Termination of
Employment, not to exceed five (5) years after the date of such Termination of
Employment.
SECTION 12 — Change in Control
Upon a Change in Control, all outstanding Awards granted prior to January 16,
2007 shall vest, become immediately exercisable or payable or have all
restrictions lifted, as the case may be. Upon a Qualifying Termination following
a Change in Control, all outstanding Awards granted on and following January 16,
2007 shall vest, become immediately exercisable or payable or have all
restrictions lifted, as the case may be. In addition, an Award Agreement or an
individual agreement between the Participant and the Company may provide for
additional benefits to the Participant upon a Change in Control.

15



--------------------------------------------------------------------------------



 



SECTION 13 — Compliance with Section 409A of the Code
(A) The foregoing definitions of “Change in Control” and “Qualifying
Termination” shall not be changed or modified by this Section 13 to the extent
that such definitions apply to an Exempt Award, and such definitions shall not
be changed or modified by this Section 13 to the extent relevant to vesting of a
Deferred Compensation Award, rather than payment of a Deferred Compensation
Award, and compliance with Section 409A of such definitions is not otherwise
required. In all other cases, “Change in Control” shall have the meaning set
forth in Section 13(B), and a Qualifying Termination shall not constitute a
Qualifying Termination unless such event also constitutes a separation from
service as provided in Section 13(C).
(B) “Change in Control” means the occurrence with respect to the Company of any
of the following events: (i) a change in the ownership of the Company; (ii) a
change in the effective control of the Company; (iii) a change in the ownership
of a substantial portion of the assets of the Company.
For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Section 409A of the
Code.
(C) Whether a separation from service has occurred shall be determined in
accordance with Section 409A of the Code, and the following rules shall apply:

  (i)   Except in the case of a Participant on a bona fide leave of absence as
provided below, a Participant is deemed to have incurred a separation from
service if the Company and the Participant reasonably anticipate that the level
of services to be performed by the Participant after a date certain would be
reduced to twenty percent (20%) or less of the average services rendered by the
Participant during the immediately preceding thirty-six (36) month period
disregarding periods during which the Participant was on a bona fide leave of
absence.     (ii)   A Participant who is absent from work due to military leave,
sick leave or other bona fide leave of absence shall incur a separation from
service on the first day immediately following the later of (a) the six-month
anniversary of the commencement of the leave or (b) the expiration of the
Participant’s right, if any, to reemployment or to return to work under statute
or contract.

16



--------------------------------------------------------------------------------



 



  (iii)   For purposes of determine whether a separation from service has
occurred, the Company and its affiliates shall be treated as a single employer.
For this purpose, an affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Section 414(b)
or (c) of the Code, except that for the foregoing purposes, common ownership of
at least fifty percent (50%) shall be determinative.     (iv)   The Committee
specifically reserves the right to determine whether a sale or other disposition
of substantial assets to an unrelated party constitutes a separation from
service with respect to a Participant providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Section 409A of the Code.

(D) Notwithstanding any provision of the Plan to the contrary, with respect to a
Deferred Compensation Award to a Participant who is a Specified Employee as of
the date such Participant incurs a separation from service (as provided in
Section 13(C)), payment shall be made no earlier than the first day of the
seventh month following the month in which such separation from service occurs.
On such date, the Participant shall receive all payments that would have been
made on or before such date but for the provisions of this section, and the
terms of this section shall not affect the timing or amount of any payment to be
made after such date under other provisions of the Plan, this Amendment or the
Award.
(E) The provisions of this Section 13 shall apply only to Awards made after
October 16, 2007.
SECTION 14 — Amendment, Suspension and Termination
(A) Termination, Suspension or Amendment of the Plan. The Board may amend,
alter, modify, suspend, discontinue, or terminate the Plan or any portion
thereof at any time, except that the Board shall not amend the Plan in violation
of law. No such amendment, alteration, modification, suspension, discontinuation
or termination shall materially and adversely affect any right acquired by any
Participant or beneficiary of a Participant under the terms of an Award granted
before the date of such amendment, alteration, modification, suspension,
discontinuation or termination, unless such Participant or beneficiary shall
consent.
(B) Termination, Suspension or Amendment of Awards. Subject to the restrictions
of Section 6(B) hereof, the Committee may waive any conditions or rights under,
amend any terms of, or modify, alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, modification, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder, or beneficiary; provided, however, that it shall
be conclusively presumed that any adjustment for changes in capitalization as
provided in Section 4 hereof does not materially and adversely affect any such
rights.
(C) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(B) hereof) affecting the Company, any Subsidiary, or the financial
statements of the Company or any Subsidiary, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee is required to
make such adjustments pursuant to section 4(B) hereof or whenever the Board, in
its sole discretion, determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided that, with respect to
Awards intended to comply with Section 162(m), no such adjustment shall be
authorized to the extent that such authority would be inconsistent with having
either the Plan or any Awards granted hereunder meeting the requirements of
Section 162(m).

17



--------------------------------------------------------------------------------



 



SECTION 15 — General Provisions
(A) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award (other than an Option) may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities or other
property on a current or deferred basis. All dividend or dividend equivalents
which are not paid currently may, at the Committee’s discretion, accrue
interest, be reinvested into additional Shares, or in the case of dividends or
dividend equivalents credited in connection with Performance Awards, be credited
as additional Performance Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to such Award. The total number of
Shares available for Awards under Section 4 hereof shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as Performance Awards.
(B) No Rights to Awards. No Person shall have any claim to be granted any Award,
and there is no obligation for uniformity of treatment of Employees,
Non-Employee Directors, Regional Board Members or holders or beneficiaries of
Awards. The terms and conditions of Awards need not be the same with respect to
each recipient.
(C) Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable federal,
state or foreign laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
(D) Withholding. A Participant may be required to pay to an Employer, and each
Employer shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan
or from any compensation or other amount owing to a Participant, the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding or other taxes in respect of an Award, its exercise, or
any payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
(E) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall specify the terms and conditions of the Award and any rules
applicable thereto. An Award shall be effective only upon delivery to a
Participant, either electronically or by paper means, of an Award Agreement. In
the event of a conflict between the terms of the Plan and any Award Agreement,
the terms of the Plan shall prevail.
(F) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of Options, Restricted Stock, Shares and other types of Awards provided
for hereunder.
(G) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of any Employer.
Further, an Employer may at any time dismiss a Participant from employment, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.
(H) No Rights as Shareholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
shareholder with respect to any Shares to be distributed under the Plan until
such Shares are issued to such Participant, holder or beneficiary and shall not
be entitled to any dividend or distribution the record date of which is prior to
the date of such issuance.

18



--------------------------------------------------------------------------------



 



(I) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to the conflict of law principles thereof.
(J) Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(K) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Section 16(b) of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder, or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal or non-U.S.
securities laws and any other laws to which such offer, if made, would be
subject.
(L) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary.
(M) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
(N) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(O) Binding Effect. The terms of the Plan shall be binding upon the Company and
its successors and assigns and the Participants and their legal representatives,
and shall bind any successor of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by this Plan, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations hereunder, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.
(P) No Third Party Beneficiaries. Except as expressly provided herein or
therein, neither the Plan nor any Award Agreement shall confer on any person
other than the Company and the grantee of any Award any rights or remedies
hereunder or thereunder. The exculpation and indemnification provisions of
Section 3(E) shall inure to the benefit of a Covered Person’s estate and
beneficiaries and legatees.

19



--------------------------------------------------------------------------------



 



(Q) Additional Transfer Restrictions. No transfer or an Award by a grantee by
will or by laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary to establish the validity of the transfer.
(R) Notwithstanding any provision of the Plan to the contrary, specifically
including, but not limited to, Section 3(A)(v), (vii), (ix) and (x) and
Section 14, with respect to any Deferred Compensation Award:

  (i)   Neither the Company nor the Committee may accelerate the time or form of
payment of any benefit due to the Participant hereunder unless such acceleration
is permitted under Treas. Reg. §1.409A-3(j)(4); and     (ii)   Neither the
Company nor the Committee may delay the time for payment of any benefit due to
the Participant hereunder except to the extent permitted under Treas. Reg.
§1.409A-2(b)(7).

The provisions of this Subsection (R) shall apply only to Awards made after
October 16, 2007.
(S) All references herein to Treasury Regulation §1.409A-1(b)(4) shall be to
such regulation as amended from time to time or to any successor provision. The
foregoing provisions of this Plan as amended are intended to cause the Plan to
conform with the requirements of a plan providing only for short-term deferrals
as provided in Treasury Regulation §1.409A-1(b)(4), and the provisions of this
Plan as amended shall be construed in accordance with that intention. If any
provision of this Plan shall be inconsistent or in conflict with any applicable
requirements for a short-term deferral plan, then such requirement shall be
deemed to override and supersede the inconsistent or conflicting provision. Any
required provision of a short-term deferral plan that is omitted from this Plan
shall be incorporated herein by reference and shall apply retroactively, if
necessary, and be deemed to be a part of this Plan to the same extent as though
expressly set forth herein. The Company will bear no responsibility for any
determination by any other person or persons that the terms, arrangements or
administration of the Plan has given rise to any tax liability under
Section 409A of the Code. The provisions of this Subsection (S) shall apply only
to Awards made after October 16, 2007.
(T) Forfeiture and Reimbursement in the Context of Misconduct.

  (i)   In the event of a material restatement of the Company’s financial
statements and to the extent permitted by governing law, the Company reserves
the right (and in certain cases may have the legal duty) to cause or seek the
forfeiture of all or any portion of any Performance Award held by any
Participant, and/or the reimbursement by any Participant to the Company of all
or any portion of any Performance Award paid (as defined in paragraph
(iii) below) to the Participant, for any Performance Award granted prior to
July 15, 2008 having any performance period beginning on or after January 1,
2008 where:

  a)   the amount or payment of the Performance Award was predicated upon the
achievement of financial results of the Company (including any financial
reporting segment or unit) or any Subsidiary that were subsequently the subject
of a material restatement; and     b)   the Board or the Committee concludes in
good faith that the Participant engaged in fraud or intentional misconduct that
was a material cause of the need for the restatement; and     c)   a lower
payment or no payment would have been made to the Participant based directly or
indirectly upon the restated financial results.

  (ii)   The Company reserves the right (and in certain cases may have the legal
duty) to cause or seek the forfeiture of all or any portion of any Performance
Award held by any Participant, and/or the reimbursement by any Participant to
the Company of all or any portion of any Performance Award paid (as defined in
paragraph (iii) below) to the Participant, for any Performance Award

20



--------------------------------------------------------------------------------



 



      granted on or after July 15, 2008 having any performance period beginning
on or after January 1, 2008 where the Board or the Committee concludes in good
faith that the Participant engaged in fraud or other intentional, knowing, or
willful misconduct in connection with the performance of his or her duties as an
officer or employee of the Company or of any of its Subsidiaries. In determining
whether and to what extent the Board or the Committee (as applicable) will cause
the Company to exercise its rights under this Section after finding that this
Section applies, the Board or Committee may weigh all material facts and
circumstances pertaining to the relevant acts and events, and may take any
factors into account that it deems relevant to the determination, including,
among others, the following factors: the degree or risk of harm or other
consequences to the Company or its Subsidiaries, including tangible, financial,
regulatory, reputational or other intangible harm; the extent to which the
misconduct was intended to allow the Participant to personally gain a profit or
advantage or personally avoid a loss or disadvantage; the extent to which the
Participant did or did not believe his or her misconduct would further the best
interests of the Company or its Subsidiaries; the extent to which the
Participant’s misconduct took advantage of or otherwise betrayed a trust
conferred upon that Participant; and the extent to which the misconduct involved
deceit by the Participant.     (iii)   For the purposes of this Section a
Performance Award is “paid” when, among other things, any one or more of the
following occur: the Award results in a cash payment to or for the benefit of
the Participant; the Award results in shares issued or delivered to the
Participant; or the Award results in an increase in a deferral account of the
Participant or otherwise results in any credit for the account or benefit of the
Participant. “Payment” may occur, among other things, in connection with an
exercise of the Award, the vesting of the Award, the delivery of share
certificates to the Participant, or the crediting of shares to a Participant’s
deferral, brokerage, or other account. The amount “paid” is the amount of
dollars or shares or both that is so paid, issued, delivered, increased, or
credited. Shares and share units “paid” include all proceeds from those shares,
including any cash, stock, or stock unit dividends related to those shares or
units, as well as shares or share units from stock splits related to those
shares or units. Any Performance Award earned and deferred and any Performance
Award payments that are earned and deferred for any reason are subject to this
Section as having been “paid,” along with all dividends, dividend equivalents,
interest, shares, and other amounts earned upon or that are proceeds of the
amount or shares deferred. However, if the Participant elects to invest deferred
amounts in a manner that results in a loss, the Participant nevertheless may be
required to reimburse to the Company the full amount of the Performance Award
(measured in dollars or shares, as applicable at the time originally earned) if
the conditions of this Section are met.     (iv)   For the purposes of this
Section, all amounts paid shall be calculated on a gross basis regardless of the
net amount remitted to the Participant. For example, if a Participant’s
Performance Award pays $1,000 gross and, after withholding for taxes and all
other reasons, $750 net is remitted directly to the Participant in cash, then
under this Section the Company may seek reimbursement of all or any portion of
the $1,000 gross amount, provided that the conditions set forth above are met.  
  (v)   For purposes of this Section, examples of lowering or eliminating a
payment based on restated financial results include, among other things: (a) the
payment would have been lower or eliminated directly by application of a
performance goal based in whole or part on a performance measure that
incorporates or is adversely affected by the restated financial results; and
(b) the payment would have been lower or eliminated through the exercise of
discretion by the Committee if the Committee had known the restated financial
results at the time the discretion was exercised.

21



--------------------------------------------------------------------------------



 



  (vi)   Any of the Board, the Committee, the Chairman of the Committee, the
Chairman of the Board, or the Chief Executive Officer, acting singly based on
any good faith suspicion that the conditions of this Section above might be met,
may halt and suspend payment of any Performance Award (including payment of any
amount deferred in connection with any Performance Award and any earnings
thereon or proceeds thereof) until the Board or Committee has investigated,
considered, and acted upon the matter hereunder. Any such suspension shall be
without interest owed to the Participant if it is later determined that any
payment should be made to the Participant after all.     (vii)   All Performance
Awards under this Plan having any performance period beginning on or after
January 1, 2008 are granted and paid subject to the conditions, and the risk of
later reimbursement, imposed by this Section. No payment of any Performance
Award, whether or not following a suspension, shall operate to waive or diminish
the Company’s right to seek reimbursement under this Section.     (viii)   If
the Board acts under this Section, any member of the Board that is a Participant
shall recuse him- or herself from participating in the matter as a Board member.

SECTION 16 — Term of the Plan
(A) Effective Date. The Plan shall be effective as of the date it has been
approved by the Company’s shareholders (the “Effective Date”).
(B) Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
modify, adjust, suspend, discontinue, or terminate any such Award or to waive
any conditions or rights under any such Award shall, continue after the
authority for grant of new Awards hereunder has been exhausted.

22